         Case 1:19-cv-01035-JD Document 20 Filed 05/05/20 Page 1 of 9



                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE



Gail Fox and Ralph Wass

    v.                                         Civil No. 19-cv-1035-JD
                                               Opinion No. 2020 DNH 074
Ocwen Loan Servicing, LLC
and HSBC Bank USA, National
Association, as Trustee for SG
Mortgage Securities Trust 2006-OPT2,
Asset Backed Certificates,
Series 2006-OPT-2



                                 O R D E R

    Gail Fox and Ralph Wass filed a complaint in state court to

enjoin the foreclosure sale of their home.          Ocwen Loan

Servicing, LLC and HSBC Bank USA (“the defendants”) removed the

case to this court and moved to dismiss.          Fox and Wass filed an

emergency motion to stay the foreclosure sale that was scheduled

for the next morning.      Because Fox and Wass did not show a

likelihood of success on the merits of their complaint, the

court denied their motion to stay the foreclosure sale.            Several

days later, the court ordered Fox and Wass to show cause why the

case should not be dismissed as moot, in light of the

foreclosure sale that had been scheduled and presumably had

occurred.
         Case 1:19-cv-01035-JD Document 20 Filed 05/05/20 Page 2 of 9



     In response, Fox and Wass filed a motion to stay because

they had filed for bankruptcy before the foreclosure sale was

held.    The case was stayed pending resolution of the bankruptcy

proceeding or an order of the bankruptcy court lifting the stay.

     On April 13, 2020, the defendants moved to lift the stay

and moved to dismiss the complaint.         In support of lifting the

stay, the defendants represent that Fox’s bankruptcy case was

dismissed on February 28, 2020.        They also provide a copy of the

bankruptcy court’s order, dismissing Fox’s case.           Fox and Wass,

who are represented by counsel, did not file a response to

either of the defendants’ motions.



I.   Motion to Lift Stay

     An automatic stay under 11 U.S.C. § 362(a) is lifted when

the bankruptcy case is dismissed.         Salomon Btros. Realty Corp.

v. Lomagno (In re Lomagno), 320 B.R. 473, 479 (1st Cir. BAP

2005).    Based on the copy of the bankruptcy court’s order and

the defendants’ representation, Fox’s bankruptcy case has been

dismissed and the stay under § 362(a) has been lifted.            Because

the automatic stay has been lifted, the stay in this case is

lifted, and the case may proceed.




                                      2
           Case 1:19-cv-01035-JD Document 20 Filed 05/05/20 Page 3 of 9



II.   Motion to Dismiss

      The defendants move to dismiss the complaint filed by Fox

and Wass on the ground that it is barred by the doctrine of res

judicata and fails on the merits.           Fox and Wass did not respond.


      A.     Standard of Review

      In considering a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6), the court accepts the well-pleaded

factual allegations in the complaint as true and construes

reasonable inferences in the plaintiff’s favor.             Breiding v.

Eversource Energy, 939 F.3d 47, 49 (1st Cir. 2019).              “To

withstand a Rule 12(b)(6) motion, a complaint must contain

sufficient factual matter to state a claim to relief that is

plausible on its face.”         Rios-Campbell v. U.S. Dept. of

Commerce, 927 F.3d 21, 24 (1st Cir. 2019) (internal quotation

marks omitted).       The purpose of the plausibility standard is to

“weed out cases that do not warrant either discovery or trial.”

Id. (internal quotation marks omitted).



      B.     Background

      Fox and Wass filed a previous suit, Fox v. Ocwen Loan

Servicing, LLC, 17-cv-193-JD (D.N.H filed May 17, 2017) (“Fox

I”), in state court against Ocwen Loan Servicing and HSBC Bank,

seeking an injunction to bar the foreclosure sale of their home.



                                        3
         Case 1:19-cv-01035-JD Document 20 Filed 05/05/20 Page 4 of 9



The defendants, who are the same defendants named in this case,

removed Fox I to this court.        Although Fox and Wass were

represented by counsel when the case began, counsel withdrew,

and Fox and Wass then proceeded pro se through motion practice

and discovery.

    The defendants moved for summary judgment on the ground

that HSBC Bank held the note and mortgage on the property and

had the authority to foreclose on the mortgage.           In response,

Fox and Wass argued that the documents filed by the defendants

showed two different versions of the “mortgage note” and

asserted that the identity of the maker of the note was in

dispute.     They also disputed the assignment of the mortgage to

HSBC Bank.

    The court granted summary judgment in favor of the

defendants on the ground that there was no genuine dispute that

the defendants had the authority to foreclose.           Judgment was

entered on May 13, 2019.       Fox and Wass filed the complaint in

this case on September 9, 2019.



    C.     Res Judicata

    The defendants move to dismiss on the ground that the

judgment in Fox I bars Fox and Wass from pursuing their claims

in this case, Fox II.      The preclusive effect in federal court of

a prior federal court judgment is determined under federal


                                      4
         Case 1:19-cv-01035-JD Document 20 Filed 05/05/20 Page 5 of 9



common law.1    Robb Evans & Assocs., LLC v. United States, 850

F.3d 24, 32 (1st Cir. 2017).        “Under the federal law of res

judicata, a final judgment on the merits of an action precludes

the parties or their privies from relitigating claims that were

raised or could have been raised in that action.”           Breneneman v.

United States ex rel. FAA, 381 F.3d 33, 38 (1st Cir. 2004);

accord Hatch v. Trail King Indus., Inc., 699 F.3d 38, 45 (1st

Cir. 2012).

     “To establish claim preclusion, the defendant must show

that (1) the earlier suit resulted in a final judgment on the

merits, (2) the causes of action asserted in the earlier and

later suits are sufficiently identical or related, and (3) the

parties in the two suits are sufficiently identical or closely

related.”    Metzier Asset Mgmt. GmbH v. Kingsley, 928 F.3d 151,

156 (1st Cir. 2019) (internal quotation marks omitted).            “The

principle of collateral estoppel, or issue preclusion . . . bars

relitigation of any factual or legal issue that was actually

decided in previous litigation between the parties, whether on

the same or a different claim.”           Keystone Shipping Co. v. New

England Power Co., 109 F.3d 46, 51, (1st Cir. 1997).




     1 The defendants erroneously cite New Hampshire common law
in support of their motion.

                                      5
        Case 1:19-cv-01035-JD Document 20 Filed 05/05/20 Page 6 of 9



     The parties in this case are the same as the parties in Fox

I.   Fox I ended in a final judgment, entered on May 13, 2019.

Therefore, the only question is whether the claims or issues in

the two cases are the same or, if not, whether Fox and Wass

could have brought the claims they raise here in Fox I.

     In Fox I, Fox and Wass challenged the defendants’ authority

to foreclose on their property.          Count I sought an injunction

against foreclosure to allow time to review the original

mortgage documents and in particular to “view the ‘wet

signature’ mortgage documents.”       Doc. 1-1, at 6.     Count II

sought an award of fees under RSA 361-C:2, and Count III was

titled “Reservation of Right to Amend.”         In support, Fox and

Wass alleged that the assignment of their mortgage to HSBC Bank

was invalid, that they did not execute a mortgage to the

assignor, and that the mortgage held by HSBC Bank was different

from the mortgage they signed.       Summary judgment was granted in

favor of the defendants.

     In this suit, Fox and Wass again seek an injunction against

the foreclosure sale of the property.         They allege that they

accumulated new evidence after judgment was entered in Fox I.

They allege that they discovered that the warranty deed to the

property, from Karen D. Blunden, was not executed in accordance

with New Hampshire law because the signature was not witnessed




                                     6
       Case 1:19-cv-01035-JD Document 20 Filed 05/05/20 Page 7 of 9



or notarized at the time of signing and, for that reason, did

not convey title to them.

    They also allege that the mortgage on the property “has

been forged and altered.”     Doc. 1-1, at *11.     In support, they

point out perceived discrepancies between different copies of

the mortgage.    They also allege that Fox’s purported signature

on the mortgage is not her signature and challenge Fox’s own

affidavit about her name.     Fox and Wass assert that no one

notarized Fox’s signature at the time of signing the mortgage.

    Fox and Wass further allege that they suspect some

malfeasance related to Fox’s deceased father’s financial

investments.    They allege that as executor of her father’s

estate, Fox has looked into her father’s assets.         In that

regard, she

    has been attempting to unravel why, when her father’s
    investments were liquidated unexpectedly after being
    transferred into funds related to the SG Mortgage
    Trust 2006-OPT2 without her father’s consent, and has
    acquired evidence that connects her father’s
    investments to the Loan at issue and possible
    misappropriation of the investment portfolio assets
    and incomes that should have paid of the Loan, but did
    not due to the fraudulent behavior of Ocwen, HSBC
    Bank, and other parties that include Merrill Lynch and
    Bank of America.

Doc. 1-1, at *14.

    As the defendants point out, Fox and Wass are bringing the

same claim, seeking an injunction against the mortgage

foreclosure sale, based on the same or slightly different


                                    7
          Case 1:19-cv-01035-JD Document 20 Filed 05/05/20 Page 8 of 9



grounds.     Fox and Wass do not explain why they could not have

raised the claims they now raise about the validity of the deed

and mortgage while litigating Fox I.2          Their allegation that they

discovered the issues after Fox I does not show that those

matters were not apparent when they examined the same documents

during Fox I.

     Therefore, Fox and Wass are precluded by the judgment in

Fox I from seeking an injunction against the foreclosure sale on

the property based on the same or similar claims.



     D.     Merits

     The defendants also move to dismiss the complaint on the

merits.     They contend that if the deed to the property was

ineffective to convey the property to Fox and Wass, they lack

standing to challenge the foreclosure sale.           The defendants also

contend that the alleged discrepancies in versions of the

mortgage do not show that the mortgage is invalid.

     Because Fox and Wass did not respond to the motion, they do

not dispute these additional grounds for dismissal.




     2 The allegations about Fox’s suspicions related to her
father’s investment portfolio do not state a plausible claim for
relief.

                                       8
       Case 1:19-cv-01035-JD Document 20 Filed 05/05/20 Page 9 of 9



                               Conclusion

    For the foregoing reasons, the defendants’ motion to lift

the stay (document no. 18) is granted.       The defendants’ motion

to dismiss (document no. 19) is also granted.         The case is

dismissed with prejudice.

    The clerk of court shall enter judgment accordingly and

close the case.

    SO ORDERED.



                                  ______________________________
                                  Joseph A. DiClerico, Jr.
                                  United States District Judge

May 5, 2020

cc: Counsel of record.




                                    9
